UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6277



CHARLES M. CASSELL, III,

                                                Plaintiff - Appellant,

          versus


DOCTOR JAGUST; DOCTOR MICHALAS,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-ct-03025-BO)


Submitted:   August 10, 2007                 Decided:   August 31, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles M. Cassell, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles M. Cassell, III seeks to appeal the district

court’s orders dismissing Cassell’s various amended filings in his

ongoing 42 U.S.C. § 1983 (2000) action.            This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).       The orders Cassell seeks to appeal are

neither final orders nor appealable interlocutory or collateral

orders.     The district court has yet to enter a final order in

Cassell’s § 1983 action.        Accordingly, we dismiss the appeal for

lack of jurisdiction.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 2 -